Citation Nr: 0944204	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  This claim was previously remanded 
by the Board in December 2008 for additional evidentiary 
development.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the Board's Central Office 
in Washington, D.C. in March 2008.  A written transcript of 
this hearing has been prepared and incorporated into the 
evidence of record.  

The Board notes that the Veteran's claim has been treated as 
a claim to reopen, and he was notified by letter in May 2006 
that he would have to submit new and material evidence to 
reopen his claim of entitlement to service connection for 
PTSD.  However, VA received a lengthy statement from the 
Veteran in November 2005 indicating why he disagreed with the 
October 2005 rating decision.  Therefore, when construing 
this statement liberally, the Veteran filed a timely notice 
of disagreement to the October 2005 rating decision, and that 
decision is not yet final.  


FINDINGS OF FACT

The Veteran's PTSD has not been related to a verified in-
service stressor.  





	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Proper notice 
from VA must inform the Veteran of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in June 2005 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of that claim in a May 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  




	
Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in September 2005 and July 2009, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the claims file.  

The Board notes that the Veteran has made reference to a 
video that he has in his possession that may provide some 
evidence in support of his alleged in-service stressor.  
However, the Veteran indicated in his November 2005 notice of 
disagreement that this video did not actually show the motor 
vehicle accident he has referred to, but rather subsequent 
events involving the removal of the trailer after it went 
down an embankment.  This tends to suggest that the video 
would not provide evidence that is probative to the Veteran's 
claim, but nonetheless, the Veteran has been given ample 
assistance in this matter through repeated notifications that 
he may submit any evidence he has that he feels would help 
support his claim.  As of yet, VA has not received this 
video, suggesting that the Veteran does not believe it would 
assist in his claim.  

Therefore, the Board finds that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the verified in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for PTSD.  However, upon review of the current 
evidence of record, the Board must find that the 
preponderance of the evidence is against the Veteran's claim, 
since the medical evidence of record demonstrates that his 
PTSD is not related to his verified in-service stressor.  As 
such, service connection is not warranted.  

The Board concedes that the Veteran does have a current 
diagnosis of PTSD.  A VA psychiatric assessment from April 
2005 notes that the Veteran had new onset symptoms of PTSD.  
This diagnosis was confirmed upon examination in July 2009.  
However, as already noted, for entitlement to service 
connection for PTSD to be established, there must be more 
than a current medical diagnosis of PTSD.  There must also be 
credible supporting evidence that the Veteran's claimed in-
service stressor occurred, and medical evidence of a link 
between the current PTSD symptomatology and the verified in-
service stressor.  38 C.F.R. § 3.304(f).  

In the present case, the Veteran has claimed several 
different in-service stressors that he believes are related 
to his PTSD.  One of these stressors, according to the 
Veteran's April 2009 statement, involved coming under small 
arms fire during his first week of service with the 586th 
Company.  The Veteran noted that there was not much fire and 
that he was not in any battle and that he did not see anyone 
shot or killed in action.  However, he noted that it was 
enough small arms fire to force everyone to run for cover.  
The Center for Unit Record Research (CURR) confirmed that the 
Veteran's camp was subjected to 106 82 millimeter (mm) mortar 
rounds in February 1966.  Therefore, this stressor has been 
confirmed.  

The Veteran has also described another stressor in his 
numerous communications with VA.  According to the Veteran, 
he witnessed a motor vehicle accident involving a fuel tanker 
and a number of other vehicles, including civilian taxis.  
The Veteran testified during his March 2008 hearing that this 
event probably occurred in September or October of 1965.  
However, CURR was unable to verify the occurrence of this 
stressor, and noted that the Veteran must provide the 
complete unit for which the tanker truck was assigned, and if 
this was a Korean Unit, then CURR would have no record of 
this event.  As such, the occurrence of this stressor has not 
been verified.  

Since the Veteran has a medical diagnosis of PTSD, and since 
one of his stressors was confirmed, VA scheduled the Veteran 
for a VA examination in July 2009 for an opinion as to 
whether the Veteran's PTSD symptomatology is related to his 
confirmed stressor.  According to the VA examiner, a 
diagnosis of PTSD was appropriate in this case.  However, it 
was the examiner's opinion that the Veteran's PTSD was most 
likely the result of witnessing a motor vehicle accident in 
Vietnam, rather than due to his exposure to incoming fire 
while in service.  The examiner based this opinion on the 
fact that the Veteran's intrusive thoughts and memories were 
from the car accident and not his small arms fire.  The 
Veteran also noted that while he was exposed to small arms 
fire while in service, the event that continues to bother him 
is the motor vehicle accident from the fall of 1965.  
Therefore, the examiner concluded that the vivid images of 
this accident were the cause of the Veteran's stress and 
functional impairment.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to service connection for PTSD.  
While the evidence of record demonstrates that the Veteran 
has a diagnosis of PTSD, and a confirmed in-service stressor, 
the medical evidence of record does not link this stressor to 
the Veteran's current symptomatology.  In fact, the July 2009 
VA examiner specifically found that the Veteran's current 
symptoms were related to his unconfirmed stressor of an in-
service automobile accident.  Without medical evidence 
linking the Veteran's symptomatology to a confirmed in-
service stressor, entitlement to service connection for PTSD 
cannot be established.  

The Board recognizes that the Veteran has testified to the 
occurrence of this motor vehicle accident on a number of 
occasions.  However, as already noted, when there is a 
determination that the Veteran's claimed stressor is not 
related to combat exposure, such as the Veteran's exposure to 
small arms fire, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 
(1996).  In the present case, VA has been unable to obtain 
any independent evidence, aside from the Veteran's own 
testimony, corroborating his account of witnessing a motor 
vehicle accident while in service.  Likewise, the Veteran has 
not submitted any statements from fellow soldiers or those 
who knew him at the time of his service corroborating his 
account of this event.  Therefore, while the Board has 
sincerely considered the testimony of the Veteran in this 
case, independent evidence is needed to corroborate these 
claims.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for PTSD must be denied.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


